DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to claims dated 10/19/2021
Claims pending: 1-18
All documents listed in applicant’s Information Disclosure Statements dated 10/21/2021 have been considered; Office action documents have been crossed out after consideration so that they are not listed as cited references in any subsequent patent publication resulting from the instant application. 
Applicant has filed a terminal disclosure in this application to address the double patenting rejection in the prior office action. The e-terminal disclaimer filed and approved on 10/19/2021 is hereby acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 



Claim(s) 1, 3-7, 9-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable by Goodman (US 20070271340) in view of Cole (US 20090013265).


Regarding claim 1, Goodman teaches, a method, comprising: causing a user interface associated with a messaging application to be presented on a computing device of a first user, wherein the first user and a second user are participating in a messaging session using the messaging application (Goodman: Fig. 4,  [23]:  “generate a graphical user interface for performing instant messaging between the computing device and one or more other computing devices”), and wherein at least one of the first user and the second user has shared a video content item(Goodman: Fig. 4,  [112]: shared media content displayed to users); 
… causing a plurality of selectable icons, each representing a media item identified based on a relevance to a context of the messaging session that includes the shared video content item, to be presented on the computing device (Goodman: Fig. 4, [115-116]: relevant media content displayed to users; [115]: “The resource pool section 460 displays representations of resources identified as having contexts that match an identified context of the instant messaging session”); 
receiving a selection of one of the plurality of selectable icons on the computing device (Goodman: Fig. 4, [115]: select media content displayed to users); and 

However Goodman does not specifically teach, receiving a selection of an option to add media in the messaging application; 
in response to receiving the selection of the option to add media in the messaging application, presenting the icons.
Cole teaches, receiving a selection of an option to add media in the messaging application; 
in response to receiving the selection of the option to add media in the messaging application, presenting the icons (Cole: Fig. 5, [50]: insert video button presents interface with icons for media items to be attached).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodman and Cole because the systems are in the field of messaging application user interface. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would make the interface compact and enable providing selectable option for adding media content using a separate interface instead of displaying them on the same chat interface. The combination enables the function of adding media content as attachment in messaging applications used in small screen devices. The combination makes it easier for user to add desired content easily (see Cole [6]). 

Regarding claim 3, Goodman and Cole teach the invention as claimed in claim 1 above and further, wherein each media item represented by the plurality of selectable items is provided by a remote media provider (Goodman:  [15-16]:  user may select and share a media file; [7, 20]:  streaming media links) (Cole: [56]: content from providers).

Regarding claim 4, Goodman and Cole teach the invention as claimed in claim 1 above and further, wherein each media item identified based on the relevance to the context of the messaging session is identified based on a topic discussed in the messaging session (Goodman: [15, 18-19, 26-27]: contextual media items).

Regarding claim 5, Goodman and Cole teach the invention as claimed in claim 1 above and further, further comprising causing a selectable icon to be presented that, when selected, causes a search interface for searching for other media items not represented by the plurality of selectable icons to be presented (Cole: [56-57]: search field to search for content from several providers).

Regarding claim 6, Goodman and Cole teach the invention as claimed in claim 1 above and further, wherein the plurality of selectable icons are presented based on whether the first user has previously selected corresponding media items in other messaging sessions (Goodman: [109, 111, 117]:  analyze history of the messaging session to determine context; previous attachments is part of history).

Regarding Claim(s) 7 and 13, this/these claim(s) is/are similar in scope as claim(s) 1. Goodman and Cole also teach, a system, comprising: a hardware processor and a non-transitory computer-readable medium containing computer-executable instructions (Goodman [120]) (Cole [33]). Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 9-12, this/these claim(s) is/are similar in scope as claim(s) 3-6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 15-18, this/these claim(s) is/are similar in scope as claim(s) 3-6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim(s) 2, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable by Goodman (US 20070271340) in view of Cole (US 20090013265) in further view of Fisher (US 20090113315).

Regarding claim 2, Goodman and Cole teach the invention as claimed in claim 1 above but not, wherein the media item is an animation.
Fisher teaches, wherein the media item is an animation (Fisher: [4]: share animations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodman, Cole and Fisher because the systems are in the field of messaging application user interface. One of ordinary skill in the art would have been motivated to combine the teachings because the combination 

Regarding Claim(s) 8 and 14, this/these claim(s) is/are similar in scope as claim(s) 2. Therefore, this/these claim(s) is/are rejected under the same rationale.

Response to Arguments
Applicant has responded to the double patenting rejection in the prior action with an eTerminal Disclaimer. The double patenting rejection is therefore withdrawn.
Applicants’ 35 U.S.C. § 103 argument on the independent claims has been fully considered but is not persuasive. In the remark, applicant argued that “Goodman makes no mention that its resource pool section includes resources that were selected "based on relevance to a context of the messaging session that includes the shared video content item."”
The examiner respectfully disagrees. The limitation claims “at least one of the first user and the second user has shared a video content item in a messaging session”. This limitation merely claims that at some point in the session a user has shared a video. Goodman also teaches messaging session where media content is shared and displayed to user. In [112] Goodman recites “the display tray 430 displays representations of any image, audio, video, or other types of resources that were attached to a last text message exchanged between the participants”. Therefore Goodman teaches a messaging session where media content such as a video has been shared. 

Therefore Goodman teaches identifying contextually relevant content based on a context of a messaging session where a video has been shared at some point of time. Thus the teachings in the cited prior arts read on the limitations as claimed.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDRITA BRAHMACHARI/
Examiner, Art Unit 2172